Citation Nr: 0428047	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a hearing held at the RO 
in December 2003.

In January 2004, the veteran submitted additional pertinent 
evidence in connection with the instant appeal without 
waiving initial RO consideration of that evidence.  Given 
that, as will be discussed in further detail below, the Board 
is reopening and remanding both claims on appeal, the veteran 
will not be prejudiced as a result of the Board considering 
the referenced evidence in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issues of entitlement to service connection for bronchial 
asthma and allergic rhinitis on a de novo basis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 1969 rating decision denied entitlement to service 
connection for bronchial asthma and for allergic rhinitis; 
the veteran did not appeal this decision with respect to 
either issue.

2.  Evidence received since the June 1969 rating decision is 
not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for bronchial asthma and for allergic 
rhinitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for allergic rhinitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted.  The VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed in June 2000.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The claims in the instant appeal were received in 
June  2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bronchial asthma and for allergic 
rhinitis was denied in a June 1969 rating decision; the 
veteran was notified of the decision and of his appellate 
rights with respect thereto, but he did not appeal.  Although 
the veteran in an April 1993 statement contended that he 
never received notice of the denial, the record reflects that 
the notice was sent to his last address of record at the 
time, and was not returned as undeliverable.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (mere allegation of 
non-receipt does not constitute the type of 'clear evidence 
to the contrary' sufficient to rebut the presumption that 
officials and employees of VA properly discharged their 
official duties).  The Board notes that the veteran was 
provided with a copy of the June 1969 rating decision and 
notice letter in June 1993, following which no further 
communication was received from him or any representative 
until many years later.  Consequently, service connection for 
bronchial asthma and allergic rhinitis may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the June 1969 rating 
decision included service medical records showing that at his 
entrance examination, the veteran reported a history of hay 
fever and asthma; he indicated that his last asthma attack 
occurred at the age of eight, although he also reported 
experiencing occasional asthma attacks and mild allergic 
rhinitis in the summer months.  The service medical records 
show that he underwent a period of observation in connection 
with a Medical Board proceeding while hospitalized for an 
upper respiratory infection, during which time the veteran 
reported that he had experienced asthma since the age of 
seven, but that since the age of fourteen he had only 
experienced infrequent and mild asthma attacks easily 
relieved by medication.  He reported that while in service he 
continued to experience only infrequent and mild asthma 
attacks, relieved by medication, until he was stationed in 
Montana.  Once in Montana, he began experiencing asthma 
attacks as well as bronchitis.  The veteran also reported 
experiencing mild hay fever with associated sneezing.  Chest 
X-ray studies during the period of observation were normal, 
but pulmonary function testing yielded abnormal results, 
prompting the veteran's treating physician to conclude that 
the veteran's bronchial asthma was of moderate severity, 
although dramatically responsive to bronchodilators.  Another 
physician determined that the veteran had allergic rhinitis.  

The Medical Board concluded that the veteran's bronchial 
asthma dated back to childhood, that he ordinarily 
experienced very little difficulty with the asthma, and that 
he would benefit from a course of desensitization.  The 
Medical Board concluded that the veteran had bronchial asthma 
and allergic rhinitis, both of which had existed prior to 
service and neither of which had been permanently aggravated 
by service.  The Medical Board findings were thereafter 
referred to a Physical Evaluation Board which concluded that 
the veteran entered service with a pre-existing 10 percent 
level of disability due to bronchial asthma associated with 
allergic rhinitis, but that the bronchial asthma underwent 
aggravation in service and was (by discharge) at a 30 percent 
level of disability for moderate bronchial asthma manifested 
by frequent attacks of asthma and asthmatic bronchitis; 
associated with allergic rhinitis  The veteran was thereafter 
separated with severance pay.

The evidence previously of record at the time of the June 
1969 rating decision also included a copy of the veteran's DD 
Form 214 indicating that he was discharged by reason of 
physical disability with entitlement to severance pay, as 
well as a copy of a DD Form 215 disclosing the amount of 
severance pay paid the veteran.

Pertinent evidence added to the record includes a January 
2004 statement by D. Ruggiero, D.O.  Dr. Ruggiero indicates 
that he had treated the veteran for several years, and that 
from his review of the medical records the veteran's asthma 
symptoms had been aggravated by exposure to cold temperatures 
in Montana in service.  He concluded that there may be a 
relationship between the veteran's cold air exposure in 
service and the increasing symptoms of bronchial asthma.  The 
Board finds Dr. Ruggerio's statement to be clearly new and 
material, as the evidence previously considered did not 
include a post-service medical opinion suggesting that the 
veteran's asthma was chronically worsened in service; the 
veteran's claim for service connection for bronchial asthma 
is therefore reopened.  Moreover, as the evidence on file 
suggests that the veteran's allergic rhinitis is closely 
associated with his bronchial asthma, the Board finds that 
Dr. Ruggerio's statement constitutes new and material 
evidence to reopen the claim for service connection for 
allergic rhinitis as well.


ORDER

New and material evidence to reopen a claim of service 
connection for bronchial asthma has been presented; to this 
extent, the appeal is granted. 

New and material evidence to reopen a claim of service 
connection for allergic rhinitis has been presented; to this 
extent, the appeal is granted. 


REMAND

As noted previously, the veteran reported at his service 
entrance examination that he had a history of hay fever and 
asthma, and that he continued to experience occasional asthma 
attacks and mild allergic rhinitis in the summer months.  The 
veteran does not deny that his claimed conditions existed 
prior to service.  The record reflects that the veteran has 
not been afforded a VA examination addressing whether either 
of his claimed disorders was chronically aggravated during or 
by service.  The Board is of the opinion that such an 
examination would be helpful in the adjudication of his 
claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims for service connection for 
bronchial asthma and for allergic 
rhinitis.  The letter should also 
specifically inform the veteran of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his bronchial asthma and allergic 
rhinitis.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  With respect to 
the veteran's bronchial asthma, the 
examiner should be asked to provide 
an opinion as to whether it is at 
least as likely as not that such 
disability increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to the 
veteran's allergic rhinitis, the 
examiner should be asked to provide 
an opinion as to whether it is at 
least as likely as not that such 
disability increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made. 

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
of entitlement to service connection 
for bronchial asthma and for 
allergic rhinitis based on a de novo 
review of the record.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



